DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “the plurality of complex objects” (claim 2, lines 8-9) lacks proper antecedent basis.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8-20 are rejected under 35 USC §101 because the claimed invention is directed to non-statutory subject matter.
Claims 8-14 are directed to “a computer program” (i.e. software per se). The recited “computer-readable storage media” is recited in generic terms encompassing both statutory non-transitory storage media and non-statutory transitory storage media such as carrier signals.
Claims 15-20 are directed to “a computer system” which is recited in terms of generic “processors” with no defined structural features and in terms of “program instructions” which constitute software per se.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 8-10, & 15-16, insofar as claims 8-10 & 15-16 are understood, are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ganti (US 20180068329, cited in Applicant’s 11/26/19 Information Disclosure Statement).
Claim 1: A method of capturing event information, the method comprising:
analyzing, by one or more processors (Ganti paragraph 0006, processor), one or more digital media streams (Ganti paragraph 0006, digital images) for one or more objects;
identifying, by one or more processors, one or more parameters of the one or more objects in one or more digital media streams (Ganti paragraph 0006, extracted features; Ganti paragraph 0017, determination of relevant features);
collecting, by one or more processors, information of the one or more objects from the one or more digital media streams (Ganti paragraph 0017, determination of information with regard to features and distance from property);
generating, by one or more processors, a predicted value estimation of the one or more objects (Ganti paragraph 0038, price prediction) via invocation of additional multi-level input collection in a distributed (Ganti paragraphs 0025-0026 & 0028, neural network comprising a set of connected nodes and multiple layers); and
communicating, by one or more processors, a report associated with the predicted value estimation of the object to a user of a computing device (Ganti paragraphs 0038 & 0080, output price prediction).
Claim 2: The method of claim 1, the method further comprising:
receiving, by the one or more processors (Ganti paragraph 0006, processor), a user request, wherein the user request defines one or more digital media data, associated with the one or more digital media streams, to be analyzed for one or more complex objects (Ganti paragraphs 0038 & 0079-0080 and Figure 5, select images for analysis);
identifying, by the one or more processors, the one or more complex objects associated with the one or more digital media data (Ganti paragraph 0006, extracted features; Ganti paragraph 0017, determination of relevant features); and
requesting, by the one or more processors, one or more cognitive entities to assist in analyzing the one or more complex objects (Ganti paragraphs 0070-0071, C layers supplemented by F layers) and fetching additional information related to the plurality of complex objects (Ganti paragraphs 0075, fetch new imagery).
Claim 3: The method of claim 2, the method further comprising:
analyzing, by the one or more processors (Ganti paragraph 0006, processor), the user request (Ganti paragraphs 0038 & 0079-0080 and Figure 5, select images for analysis); and
identifying, by the one or more processors, (i) the one or more digital media streams (Ganti paragraph 0033, extract features) and (ii) the predicted value estimation associated with each individual complex object is to be generated based on the identification of the one or more complex objects (Ganti paragraph 0038, price prediction).
Claim 8: A computer program, the computer program product comprising:
one or more computer-readable storage media (Ganti paragraph 0006, memory) and program instructions stored on the one or more computer-readable storage media (Ganti paragraph 0006, computer program product), the program instructions comprising:
program instructions to analyze one or more digital media streams (Ganti paragraph 0006, digital images) for one or more objects (Ganti paragraph 0006, extracted features);
program instructions to identify one or more parameters of the one or more objects in one or more digital media streams (Ganti paragraph 0006, extracted features; Ganti paragraph 0017, determination of relevant features);
program instructions to collect information of the one or more objects from the one or more digital media streams (Ganti paragraph 0017, determination of information with regard to features and distance from property);
program instructions to generate a predicted value estimation of the one or more objects (Ganti paragraph 0038, price prediction) via invocation of additional multi-level input collection in a distributed cognitive system (Ganti paragraphs 0025-0026 & 0028, neural network comprising a set of connected nodes and multiple layers); and
program instructions to communicate a report associated with the predicted value estimation of the object to a user of a computing device (Ganti paragraphs 0038 & 0080, output price prediction).
Claim 9: The computer program product of claim 8, the program instructions further comprising:
program instructions to receive a user request, wherein the user request defines one or more digital media data, associated with the one or more digital media streams, to be analyzed for one or more complex objects (Ganti paragraphs 0038 & 0079-0080 and Figure 5, select images for analysis);
program instructions to identify the one or more complex objects associated with the one or more digital media data (Ganti paragraph 0006, extracted features; Ganti paragraph 0017, determination of relevant features); and
program instructions to request one or more cognitive entities to assist in analyzing the one or more complex objects (Ganti paragraphs 0070-0071, C layers supplemented by F layers) and fetching additional information related to the one or more complex objects (Ganti paragraphs 0075, fetch new imagery).
Claim 10: The computer program product of claim 9, the program instructions further comprising:
program instructions to analyze the user request (Ganti paragraphs 0038 & 0079-0080 and Figure 5, select images for analysis); and
program instructions to identify (i) the one or more digital media streams (Ganti paragraph 0033, extract features) and (ii) the predicted value estimation associated with each individual complex object is to be generated based on the identification of the one or more complex objects (Ganti paragraph 0038, price prediction).
Claim 15: A computer system, the computer system comprising:
one or more computer processors (Ganti paragraph 0006, processor);
one or more computer readable storage medium (Ganti paragraph 0006, memory); and
program instructions stored on the computer readable storage medium for execution by at least one of the one or more processors (Ganti paragraph 0006, computer program product), the program instructions comprising:
program instructions to analyze one or more digital media streams (Ganti paragraph 0006, digital images) for one or more objects (Ganti paragraph 0006, extracted features);
program instructions to identify one or more parameters of the one or more objects in one or more digital media streams (Ganti paragraph 0006, extracted features; Ganti paragraph 0017, determination of relevant features);
program instructions to collect information of the one or more objects from the one or more digital media streams (Ganti paragraph 0017, determination of information with regard to features and distance from property);
program instructions to generate a predicted value estimation of the one or more objects (Ganti paragraph 0038, price prediction) via invocation of additional multi-level input collection in a distributed cognitive system (Ganti paragraphs 0025-0026 & 0028, neural network comprising a set of connected nodes and multiple layers); and
program instructions to communicate a report associated with the predicted value estimation of the object to a user of a computing device (Ganti paragraphs 0038 & 0080, output price prediction).
Claim 16: The computer system of claim 15, the program instructions further comprising:
program instructions to receive a user request, wherein the user request defines one or more digital media data, associated with the one or more digital media streams, to be analyzed for one or more complex objects (Ganti paragraphs 0038 & 0079-0080 and Figure 5, select images for analysis);
program instructions to identify the one or more complex objects associated with the one or more digital media data (Ganti paragraph 0006, extracted features; Ganti paragraph 0017, determination of relevant features); and
program instructions to request one or more cognitive entities to assist in analyzing the one or more complex objects (Ganti paragraphs 0070-0071, C layers supplemented by F layers) and fetching additional information related to the one or more complex objects (Ganti paragraphs 0075, fetch new imagery).
Allowable Subject Matter
Claims 4-7, 11-14, & 17-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten 
The following is a statement of reasons for the indication of allowable subject matter:
With respect to claims 4, 11, & 17 (and dependent claims 5-7, 12-14, & 18-20), the art of record does not teach or suggest the recited identification of objects and distinct identification of characteristics associated with the identified objects such that identified characteristics associated with objects are determined to be directed toward an object identified in a user request in association with the recited arrangement of analyzing media streams to identify objects, collect object information, and generate a predicted value estimation for the identified objects.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lammert and Winans disclose examples of real estate assessment systems.
Any inquiry concerning the contents of this communication or earlier communications from the examiner should be directed to Stephen M. Brinich at 571-272-7430 (voice) or 571-273-7430 (fax).

The examiner can normally be reached on weekdays 7:30-4:00 Eastern Time.
If attempts to contact the examiner and the Customer Service Center are unsuccessful, supervisor Claire Wang can be contacted at 571-270-1051.
Hand-carried correspondence may be delivered to the Customer Service Window, located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314.
/Stephen M Brinich/
Examiner, Art Unit 2663